Order, Supreme Court, New York County (Roger S. Hayes, J.), entered on or about December 13, 2007, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure from defendant’s presumptive risk *668level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). Defendant’s point score was far above the threshold for a level three offender, and his successful completion of a treatment program did not warrant a downward departure, particularly in light of his very serious record of sex offenses against children. Concur—Tom, J.P., Friedman, Nardelli, Acosta and Abdus-Salaam, JJ.